                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 1 of 12


                   1   Douglas E. Lumish (SBN 183863)
                        doug.lumish@lw.com
                   2   Jeffrey G. Homrig (SBN 215890)
                        jeff.homrig@lw.com
                   3   Arman Zahoory (SBN 306421)
                        arman.zahoory@lw.com
                   4   Ryan T. Banks (SBN 318171)
                        ryan.banks@lw.com
                   5   LATHAM & WATKINS LLP
                       140 Scott Drive
                   6   Menlo Park, CA 94025
                       Telephone: (650) 328-4600
                   7   Facsimile: (650) 463 2600

                   8   Attorneys for Defendants,
                       VADE SECURE, INC. and VADE SECURE SASU
                   9
                       SINGER CASHMAN LLP
               10         Adam S. Cashman (Bar No. 255063)
                          acashman@singercashman.com
               11         Evan Budaj (Bar No. 271213)
                          ebudaj@singercashman.com
               12      505 Montgomery Street, Suite 1100
                       San Francisco, CA 94111
               13      Telephone: (415) 500-6080
                       Facsimile: (415) 500-6080
               14      Attorneys for Defendant OLIVIER LEMARIÉ

               15      [Additional counsel listed on signature page]

               16
                                                  UNITED STATES DISTRICT COURT
               17
                                                NORTHERN DISTRICT OF CALIFORNIA
               18
                                                       SAN FRANCISCO DIVISION
               19
                       PROOFPOINT, INC.; CLOUDMARK                     CASE NO. 3:19-CV-04238-MMC
               20      LLC,
                                                                       DEFENDANTS’ AMENDED
               21                            Plaintiffs,
                              v.                                       PROPOSED VERDICT FORM
               22
                       VADE SECURE, INCORPORATED;                      Judge: Hon. Maxine M. Chesney
               23      VADE SECURE SASU; OLIVIER                       Trial Date: July 26, 2021
                       LEMARIÉ,
               24                      Defendants.

               25

               26

               27

               28
                                                                                        CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY                                                        i          DEFENDANTS’ AMENDED PROPOSED
                                                                                                    VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 2 of 12


                   1            In answering the following questions, you are to follow the Court’s Final Instructions to

                   2   the Jury and any instructions provided in this form. Your answers to the following questions must

                   3   be unanimous.

                   4   I.       TRADE SECRET ALLEGATIONS

                   5            (AGAINST ALL DEFENDANTS)

                   6   Question No. 1:

                   7            For each alleged trade secret, have Plaintiffs proven each element of a protectable trade

                   8   secret under the DTSA?

                   9
                        Alleged      YES                  NO               Alleged      YES                 NO
               10
                        Trade Secret                                       Trade Secret
               11       No. 1                                            No. 11                          
               12
                        No. 2                                            No. 12                          
               13

               14       No. 3                                            No. 13                          

               15
                        No. 4                                            No. 14                          
               16
                        No. 5                                            No. 15                          
               17

               18       No. 6                                            No. 16                          

               19
                        No. 7                                            No. 17                          
               20
                        No. 8                                            No. 18                          
               21

               22       No. 9                                            No. 19                          
               23
                        No. 10                                           No. 20                          
               24
                                [Proceed to Question No. 2 only if you marked “YES” for any of the alleged trade
               25
                       secrets. Otherwise, please proceed to Section II, Copyright.]
               26

               27

               28
                                                                                              CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY                                                           1             DEFENDANTS’ AMENDED PROPOSED
                                                                                                          VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 3 of 12


                   1   Question No. 2:

                   2            For any alleged trade secrets in Question No. 1 for which you answered “YES,” identify

                   3   any product(s) that Plaintiffs have proven use the trade secret.

                   4
                        Alleged       Content     MTA         O365 with             O365 with               O365 with
                   5
                        Trade         Filter      Builder     Original              identitymatch with      Zenika
                   6    Secret                                identitymatch         Replacement Files       Module

                   7    No. 1                                                                            

                   8    No. 2                                                                            

                   9    No. 3                                                                            

               10       No. 4                                                                            

               11       No. 5                                                                            

               12       No. 6                                                                            

               13       No. 7                                                                            

               14       No. 8                                                                             

               15       No. 9                                                                             

               16       No. 10                                                                            

               17       No. 11                                                                            

               18       No. 12                                                                            

               19       No. 13                                                                            
               20       No. 14                                                                            
               21       No. 15                                                                            
               22       No. 16                    
               23       No. 17                    
               24       No. 18                    
               25       No. 19                    
               26       No. 20                    
               27

               28
                                                                                                CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                         2                DEFENDANTS’ AMENDED PROPOSED
                                                                                                            VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 4 of 12


                   1   Question No. 3:

                   2          For any alleged trade secrets in Question No. 1 for which you answered “YES,” have

                   3   Plaintiffs proven that Mr. Lemarié used each alleged trade secret without Cloudmark or

                   4   Proofpoint’s consent and that at the time of that use, Mr. Lemarié knew or had reason to know that

                   5   his knowledge of the alleged trade secret was acquired under circumstances giving rise to a duty

                   6   to maintain the secrecy of the trade secret or limit the use of the trade secret?

                   7
                                                                    YES                     NO
                   8
                                               No. 1                                        
                   9
                                               No. 2                                        
               10
                                               No. 3                                        
               11
                                               No. 4                                        
               12
                                               No. 5                                        
               13
                                               No. 6                                        
               14
                                               No. 7                                        
               15
                                               No. 8                                        
               16
                                               No. 9                                        
               17
                                              No. 10                                        
               18
                                              No. 11                                        
               19
                                              No. 12                                        
               20
                                              No. 13                                        
               21
                                              No. 14                                        
               22
                                              No. 15                                        
               23
                                              No. 16                                        
               24

               25
                                              No. 17                                        

               26
                                              No. 18                                        

               27                             No. 19                                        

               28                             No. 20                                        

                                                                                               CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                          3              DEFENDANTS’ AMENDED PROPOSED
                                                                                                           VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 5 of 12


                   1          [Proceed to Questions 4, 5 and 6 only if you answered “YES” for any aspect of Questions

                   2   2 or 3. Otherwise, please proceed to Section II, Copyright.]

                   3

                   4   Question No. 4:

                   5          Have Plaintiffs proven that Mr. Lemarié was acting within the scope of his employment at

                   6   Vade when he allegedly used each alleged trade secret without Cloudmark or Proofpoint’s

                   7   consent?

                   8
                                                          YES                      NO
                   9
                                                                                  
               10
                       Question No. 5:
               11
                              If you found that Vade misappropriated one or more alleged trade secrets, do you find that
               12
                       the misappropriation was willful and malicious?
               13

               14                                         YES                      NO

               15                                                                 

               16
                       Question No. 6:
               17
                              If you found that Mr. Lemarié misappropriated one or more alleged trade secrets, do you
               18
                       find that the misappropriation was willful and malicious?
               19

               20                                         YES                      NO

               21                                                                 
               22

               23

               24

               25

               26

               27

               28
                                                                                              CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                         4              DEFENDANTS’ AMENDED PROPOSED
                                                                                                          VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 6 of 12


                   1   II.    COPYRIGHT ALLEGATIONS

                   2          (AGAINST ALL DEFENDANTS)

                   3   Question No. 7:

                   4          Have Plaintiffs proven that the Trident software was offered to only a definitely selected

                   5   group of customers?

                   6

                   7                                     YES                    NO

                   8                                                            

                   9

               10      Question No. 8:
               11             Have Plaintiffs proven that Vade copied non-functional original expression in Plaintiffs’
               12      registered Trident source code?
               13

               14                                        YES                    NO

               15                                                               

               16

               17             [If you answered “No” to this question, stop here, answer no further questions in this
               18      section, and proceed to Section III, Contract. If you answered “Yes” to this question, please
               19      proceed to Question No. 9.]
               20

               21      Question No. 9:
               22             Have Defendants proven that any copying of Plaintiffs’ non-functional original expression
               23      is either unrecognizable, dictated by functional requirements, or one of a few ways to implement
               24      the ideas embodied in the software?
               25

               26                                        YES                    NO

               27                                                               
               28
                                                                                           CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                        5            DEFENDANTS’ AMENDED PROPOSED
                                                                                                       VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 7 of 12


                   1          [If you answered “Yes” to Question No. 9, proceed to Section III, Contract. If you

                   2   answered “No” to this question, please proceed to Question No. 10.]

                   3

                   4   Question No. 10:

                   5          Have Plaintiffs proven that Vade infringed Plaintiffs’ copyrights?

                   6

                   7                                     YES                    NO

                   8                                                            

                   9

               10             [If you answered “No” to Question No. 10, proceed to Question No. 12. If you answered
               11      “Yes” to this question, please proceed to Question No. 11.]
               12

               13      Question No. 11:
               14             If you answered yes to Question No. 10, which products have Plaintiffs proven infringe
               15      Plaintiffs’ copyrights?
               16

               17       O365 with Original             O365 with identitymatch with                O365 with Zenika
                        identitymatch                  Replacement Files                           Module
               18

               19

               20
                       Question No. 12:
               21
                              Have Plaintiffs proven that Mr. Lemarié infringed Plaintiffs’ copyrights?
               22

               23                                        YES                    NO
               24                                                               
               25

               26

               27

               28
                                                                                           CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                       6             DEFENDANTS’ AMENDED PROPOSED
                                                                                                       VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 8 of 12


                   1   III.   CONTRACT ALLEGATIONS

                   2          (AGAINST MR. LEMARIÉ)

                   3   Question No. 13:

                   4          Have Plaintiffs proven that Mr. Lemarié committed a material breach of a valid contract

                   5   with Cloudmark—i.e., Section 1.1 of the PIIA?

                   6

                   7                                    YES                   NO

                   8                                                          

                   9

               10      Question No. 14:
               11             Have Plaintiffs proven that Mr. Lemarié committed a material breach of a valid contract
               12      with Cloudmark—i.e., Section 6 of the PIIA?
               13

               14                                       YES                   NO

               15                                                             

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                         CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                       7           DEFENDANTS’ AMENDED PROPOSED
                                                                                                     VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 9 of 12


                   1   IV.    DAMAGES

                   2   Question No. 15:

                   3          Answer these questions only if you found trade secret misappropriation, copyright

                   4   infringement, or breach of contract in the questions above.

                   5          What are the actual damages, if any, attributable to Plaintiffs’ claims?

                   6          $________.

                   7          Please identify the portion of this amount that is attributable to each product for which you

                   8   awarded damages.

                   9
                        Content         MTA Builder        O365 with              O365 with          O365 with
               10
                        Filter                             Original               identitymatch with Zenika
               11                                          identitymatch          Replacement Files Module

               12

               13

               14             Please identify the portion of the damages amount, if any, attributable to Plaintiffs’ claims

               15      for breach of contract.

               16             $________.

               17

               18             We, the jury, unanimously agree to the answers to the preceding questions and return

               19      them under the instructions of this Court as our verdict in this case.

               20

               21             JURY FOREPERSON__________________________ DATE_______________

               22

               23      You are finished. Please ensure the Verdict Form accurately reflects your unanimous decisions.

               24      Once signed by the Jury Foreperson, please notify the [clerk/bailiff/court attendant] that you have

               25      reached a verdict. The Jury Foreperson should maintain possession of this Verdict Form and

               26      bring it when the jury is brought back into the Courtroom.

               27

               28
                                                                                             CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                         8             DEFENDANTS’ AMENDED PROPOSED
                                                                                                         VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 10 of 12


                   1   Dated: August 10, 2021                    Respectfully Submitted,

                   2
                                                                 /s/ Douglas E. Lumish
                   3                                             Douglas E. Lumish (SBN 183863)
                   4                                             Jeffrey G. Homrig (SBN 215890)
                                                                 Arman Zahoory (SBN 306421)
                   5                                             Ryan Banks (SBN 318171)
                                                                 LATHAM & WATKINS LLP
                   6                                             140 Scott Drive
                                                                 Menlo Park, CA 94025
                   7                                             Telephone: (650) 328-4600
                                                                 Facsimile: (650) 463-2600
                   8                                             doug.lumish@lw.com
                                                                 jeff.homrig@lw.com
                   9                                             arman.zahoory@lw.com
                                                                 ryan.banks@lw.com
               10
                                                                 Margaret A. Tough (SBN 218056)
               11                                                Sadik Huseny (SBN 224659)
                                                                 Joseph R. Wetzel (SBN 238008)
               12                                                LATHAM & WATKINS LLP
                                                                 505 Montgomery Street, Suite 2000
               13                                                San Francisco, CA 91444
                                                                 Telephone: (415) 391-0600
               14                                                Facsimile: (415) 395-8095
                                                                 margaret.tough@lw.com
               15                                                sadik.huseny@lw.com
                                                                 joe.wetzel@lw.com
               16
                                                                 Danielle L. Benecke (SBN 314896)
               17                                                BAKER & McKENZIE LLP
                                                                 600 Hansen Way
               18                                                Palo Alto, CA 94304
                                                                 Telephone: (650) 856-2400
               19                                                Facsimile: (650) 856-9299
                                                                 danielle.benecke@bakermckenzie.com
               20
                                                                 Mackenzie M. Martin (Admitted Pro Hac
               21                                                Vice)
                                                                 John G. Flaim (Admitted Pro Hac Vice)
               22                                                Chaoxuan Liu (Admitted Pro Hac Vice)
                                                                 Mark Ratway (Admitted Pro Hac Vice)
               23                                                Benjamin B. Kelly (Admitted Pro Hac Vice)
                                                                 BAKER & McKENZIE LLP
               24                                                1900 North Pearl Street, Suite 1500
                                                                 Dallas, TX 75201
               25                                                Telephone: (214) 978-3000
                                                                 Facsimile: (214) 978-3099
               26                                                mackenzie.martin@bakermckenzie.com
                                                                 john.flaim@bakermckenzie.com
               27                                                charles.liu@bakermckenzie.com
                                                                 mark.ratway@bakermckenzie.com
               28                                                ben.kelly@bakermckenzie.com
                                                                                CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                             9            DEFENDANTS’ AMENDED PROPOSED
                                                                                            VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 11 of 12


                   1
                                                                 Shima S. Roy
                   2                                             BAKER & McKENZIE LLP
                                                                 300 East Randolph Street, Suite 500
                   3                                             Chicago, IL 60601
                                                                 Telephone: (312) 861-8000
                   4                                             Facsimile: (312) 861-2899
                                                                 shima.roy@bakermckenzie.com
                   5
                                                                 Alexander Brauer (Admitted Pro Hac Vice)
                   6                                             (TX SBN 24038780)
                                                                 BAILEY BRAUER PLLC
                   7                                             8350 N. Central Expressway, Suite 650
                                                                 Dallas, TX 75206
                   8                                             Telephone: (214) 360-7433
                                                                 Facsimile: (214) 360-7435
                   9                                             abrauer@baileybrauer.com

               10                                                Attorneys for Defendants
                                                                 Vade Secure, Inc. and Vade Secure SASU
               11

               12      Dated: August 10, 2021                    Respectfully Submitted,

               13                                                SINGER CASHMAN LLP

               14                                                /s/ Adam S. Cashman
                                                                 Adam S. Cashman
               15
                                                                 Adam S. Cashman (Bar No. 255063)
               16                                                Evan Budaj (Bar No. 271213)
                                                                 Benjamin L. Singer (Bar No. 264295)
               17                                                Neil Cave (admitted pro hac vice)

               18                                                505 Montgomery Street, Suite 1100
                                                                 San Francisco, CA 94111
               19                                                Telephone: (415) 500-6080
                                                                 Facsimile: (415) 500-6080
               20                                                acashman@singercashman.com
                                                                 ebudaj@singercashman.com
               21                                                bsinger@singercashman.com
                                                                 ncave@singercashman.com
               22

               23

               24

               25

               26

               27

               28
                                                                                CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                            10            DEFENDANTS’ AMENDED PROPOSED
                                                                                            VERDICT FORM
                       Case 3:19-cv-04238-MMC Document 767 Filed 08/10/21 Page 12 of 12


                   1                               ATTESTATION OF CONCURRENCE

                   2          I, Douglas E. Lumish, am the ECF user whose ID and password are being used to file this

                   3   DEFENDANTS’ AMENDED PROPOSED VERDICT FORM. Pursuant to Civil L.R. 5-

                   4   1(i)(3), I hereby attest that each of the signatories identified above has concurred in the filing of

                   5   this document.

                   6   Dated: August 10, 2021                                 /s/ Douglas E. Lumish
                                                                              Douglas E. Lumish
                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                              CASE NO. 3:19-CV-04238-MMC
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                         11             DEFENDANTS’ AMENDED PROPOSED
                                                                                                          VERDICT FORM
